internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-105412-02 date date legend x a b_trust trust trust trust trust trust trust trust sub sub sub sub d1 d2 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 x has the following shareholders a_trust trust trust trust trust trust trust and trust b and subsequent to b’s death b’s estate were also shareholders of x until x redeemed the x stock held by b’s estate x has the following subsidiaries sub sub sub and sub effective d2 x elected to be an s_corporation x’s plr-105412-02 attorney filed qualified_subchapter_s_trust qsst elections on behalf of trust sec_1 through effective d2 the information submitted states that trust is a grantor_trust and therefore an eligible s_corporation shareholder in addition effective d2 x’s attorney filed qualified_subchapter_s_subsidiary qsss elections on behalf of sub sec_1 through upon the death of x’s attorney x obtained a new attorney who discovered that the subchapter_s_election made by x was ineffective because trust sec_1 through did not qualify as qssts but rather qualified as electing small_business trusts esbts trust sec_1 through did not make the proper election under sec_1361 to be treated as esbts and the qsst elections made by trust sec_4 through were made by the trusts’ trustees and not the trusts’ income beneficiaries these deficiencies caused x’s s election to be ineffective a as president of x represents that since d2 x its shareholders and its subsidiaries have filed tax returns under the assumption that these elections were filed properly and were effective d2 a also represents that the circumstances resulting in the ineffectiveness of x’s election to be an s_corporation were inadvertent and that x and x’s shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since d2 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 the term ineligible_corporation means any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc sec_1361 provides that except as provided in regulations prescribed plr-105412-02 by the secretary for purposes of title_26 i a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing qualified_subchapter_s_trust elections generally within the day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in plr-105412-02 an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning on d2 we also conclude that the ineffectiveness of x’s s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided that x’s election to be an s_corporation was not otherwise invalid and not terminated thereafter under sec_1362 sub sec_1 through will be treated as qssss effective d2 and thereafter provided that each of the qsss elections for sub sec_1 through were not otherwise invalid and not terminated under sec_1361 in addition trust sec_1 through will be treated as shareholders of x effective d2 and thereafter trust sec_1 through will be treated as esbts under sec_1361 effective d2 and thereafter the trusts and their respective beneficiaries must amend their tax returns accordingly effective d2 and thereafter trust sec_4 through will be treated as qssts described in sec_1361 and the respective beneficiaries of trust sec_4 through will be treated for purposes of sec_678 as the respective owners of the x stock held by trust sec_4 through x’s shareholders must include their pro_rata share of the separately and plr-105412-02 nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in section sec_1367 and take into account any distributions made by x to shareholders as provided in sec_1368 if x or x’s shareholders fail to treat x as described above this ruling will be null and void these rulings are conditioned on x within days of the date of this letter filing a new form_2553 with the appropriate service_center with an effective date of d2 an esbt election for each of trust sec_1 through pursuant to the procedures set forth in sec_1_1361-1 must be filed effective d2 with the appropriate service_center within days of the date of this letter_ruling furthermore the respective beneficiaries of each of trust sec_4 through must make a qsst election for each trust effective d2 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the new form_2553 the esbt elections and the qsst elections except as specifically ruled above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x is otherwise eligible to be an s_corporation whether trust sec_1 through are valid esbts whether trust sec_4 through are valid qssts whether trust is a grantor_trust and whether sub sec_1 through are valid qssss this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x’s authorized representative and x’s second authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
